 DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction Plating Company and Metal Polishers,Buffers, Platers and Allied Workers InternationalUnion, AFL-CIO. Case 9-CA-10728October 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 14, 1977, Administrative Law Judge JohnM. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith, to modify the remedy sothat interest is to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977),2 and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found, and weagree, that a bargaining Order is warranted toremedy the Respondent's extensive and pervasiveunfair labor practices that are violative of Section8(a)(l) and (3). However, the Administrative LawJudge also found, based on the allegations of thecomplaint, that the representation petition filed byRespondent on August 28, 1976, was, "in effect, aI Respondent contends that it was denied "full opportunity to appear, toexamine and cross-examine witnesses and to argue orally at the hearing"and attributes this denial to the "bias and prejudice" of the AdministrativeLaw Judge. After a careful examination of the entire record, we are satisfiedthat these allegations are without merit. In our opinion, there is nothing inthe record to suggest that the Administrative Law Judge's conduct of thehearing or the inferences he drew were based on bias or prejudice or that hehad prejudged the case. Iron Workers Local No. 10 (R & T SteelConstructors, Inc.), 194 NLRB 971 (1972); The Cavern Supply Company, Inc.,187 NLRB 160(1970).However. Respondent correctly contends that the Administrative LawJudge erred in refusing to permit it to proffer certain evidence regarding thealleged criminal record of Rance Grimes, In our opinion, the AdministrativeLaw Judge was properly concerned with the possible problems ensuing if theproffer of evidence was made in open court; however, he could havepermitted Respondent to "make a full record" by submitting a writtenproffer or orally proferring the evidence at the bench. Nevertheless, theruling of the Administrative Law Judge clearly does not exhibit bias orprejudice.In accordance with its contentions above, Respondent filed a motion toeither admit certain evidence or to remand the proceeding for a newhearing-evidence consisting, inter alia, of rejected exhibits, evidenceinadvertently not offered at the hearing, and a summary of the criminalrecord of Grimes allegedly demonstrating the criminal proclivity of Grimesas an employee organizer whose threats to fellow employees tainted thecampaign. We find the proffered evidence is unpersuasive for such apurpose under the circumstances herein. Moreover, were we to construeRespondent's purpose in introducing such evidence as an attack on Grimes'233 NLRB No. 25demand by the Union for recognition and bargainingby the Respondent in an appropriate unit." TheBoard has long held that the mere filing of arepresentation petition does not constitute a requestfor recognition or bargaining such as to make anemployer's failure to bargain, without more, aviolation of Section 8(a)(5).3As the Union made nodemand as such on Respondent for recognitionand/or bargaining, we find that the evidence fails toestablish that Respondent violated Section 8(a)(5) ofthe Act. However, the absence of a specific 8(a)(5)violation does not affect the propriety of thebargaining Order herein required to remedy Respon-dent's extensive unfair labor practices that havemade unlikely the holding of a fair election.The Administrative Law Judge found that, as ofAugust 12, 1976, the Union possessed at least IIcards in a unit of 21 employees.4Although heincluded the card of Kathryn Smedley, it is unclearwhether she signed her card on August 12 or 20.However, as Smedley signed her card by August 20,at the latest, clearly the Union possessed an I -cardmajority at the time Respondent began its unlawfulcourse of conduct. Respondent's unfair labor prac-tice activities started sometime in the followingmonth, possibly with the posting (exact date un-known) of the notice forbidding any solicitation oncompany premises or specifically with Mosher'sunlawful interrogation prior to the union meeting ofSeptember 20, 1976. Accordingly, we find thatRespondent's bargaining obligation commenced asof September 20, 1976.5credibility, it would not persuade us to reject the credibility determinationsof the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record as a whole and find no basis for reversing hiscredibility findings. In that connection we note also that Grimes' testimonyin this case is largely corroborated.Accordingly, we shall deny the motion to remand for a new hearing,accept into evidence Respondent's summary of the criminal record of RanceGrimes, and reject all other evidence covered by the motion as properlyexcluded or not material or relevant.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 L B. Foster Cornany, 168 NLRB 83, 87, fn. 28 (1967), enfd. 418 F.2d I(C.A. 9, 1969): Eagle Material Handling of New Jersey, 224 NLRB 1529(1976).4 The Administrative Law Judge would have counted the card of EulaFlorence, raising the total of authorization cards to 12; however, we shallnot include Florence's card as it appears that Florence took reasonable stepsto revoke her card the day after she signed.I See Trading Port, Inc., 219 NLRB 298 (1975). For the reasons cited inhis separate opinions in Beasley Energy, Inc., d/b/a Peaker Run Coal Co.,Ohio Div. No. 1, 228 NLRB 93 (1977), and Hambre Hombre Enterprises, Inc.,d/b/a Panchito's, 228 NLRB 136 (1977), Chairman Fanning would make thebargaining order prospective as there is no evidence that the Uniondemanded and Respondent refused bargaining even though, as of August20, such a demand could have been made.116 PRODUCTION PLATING CO.AMENDED CONCLUSIONS OF LAWThe Administrative Law Judge's Conclusions ofLaw are hereby modified by substituting "August 20,1976" for "August 12, 1976," in Conclusion of Law 4,deleting Conclusion of Law 5, renumbering theremaining conclusions accordingly, and adding thefollowing Conclusion of Law 7:"7. The complaint shall be, and it hereby is,dismissed insofar as it alleges a refusal to meet andbargain with the majority representative of itsemployees in an appropriate unit in violation ofSection 8(a)(5)."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Production Plating Company, Lexington,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1. Delete paragraph l(a) and reletter the subse-quent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT try to discourage membership inthe Metal Polishers Union by discharging ouremployees or by, in any other manner, discrimi-nating against them.WE WILL NOT question employees about thelocation of union meetings.WE WILL NOT create an impression that we arespying on the union activities of our employees bytelling them we know who signed union authori-zation cards or by threatening to make employeeswork overtime and miss a union meeting.WE WILL NOT threaten to discharge employeesfor supporting the Union.WE WILL NOT promulgate and enforce discrimi-natory no-solicitation rules.WE WILL NOT in the same or any other mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer Pauline Bruin, Howard Cham-bers, and Jeffrey Robinson full and immediatereinstatement to their former jobs and reimbursethem for the pay they lost by our dischargingthem.WE WILL recognize and, upon request, bargaincollectively with Metal Polishers, Buffers, Platersand Allied Workers International Union, AFL-CIO, as the exclusive collective-bargaining repre-sentative of our employees in the followingappropriate unit:All production and maintenance employeesat our Lexington, Kentucky, location, in-cluding truckdrivers; but excluding all officeclerical employees, professional employees,guards and all other employees and supervi-sors as defined in the Act.PRODUCTION PLATINGCOMPANYDECISIONSTATEMENT OF THE CASEJoHN M. DYER, Administrative Law Judge: MetalPolishers, Buffers, Platers and Allied Workers Internation-al Union, AFL-CIO, herein called the Union, MetalPolishers Union, or Charging Party, filed a charge onOctober 19, 1976,1 against Production Plating Company,herein called the Company or Respondent, alleging thatRespondent had violated Section 8(aX I), (3), and (5) of theNational Labor Relations Act, as amended. The complaintwas issued by the Regional Director for Region 9 onNovember 23, alleging that Respondent had refused tobargain with the Union, had engaged in interrogation,created impressions of surveillance, made threats ofdischarge and stated it had discharged an employee forunion activities, and had laid off two employees, HowardChambers and Jeffrey Robinson, and thereafter dischargedthem, and discharged Pauline Bruin, all in violation of theAct.Respondent's timely answer admitted the jurisdictionaland commerce allegations, the status of the Union, and thesupervisory authority of part owner W. L. Renaker andSuperintendent Donald Mosher but denied that it hadviolated the Act in any manner.The parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing in this matter held on March I and 2, 1977,in Lexington, Kentucky. General Counsel and Respondenthave filed briefs which have been fully considered. I haveconcluded that Respondent violated the complaint allega-tions of Section 8(a)(I), (3), and (5) of the Act with theexception of the layoff and two 8(aX1I) allegations. TheseI Unless stated otherwise, all events herein occurred during the latter halfof 1976 and the first month of 1977.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions are based on my assessment of all theevidence, including oral and documentary testimony, andan assessment of the credibility of the witnesses based bothon demeanor and testimonial contradictions.On the entire record in this case, including the exhibitsand the testimony, and on my evaluation of the reliabilityof the witnesses based on the evidence and their demeanor,I make the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSProduction Plating Company is a Kentucky corporationengaged in the business of electroplating metal products atits plants in Lexington and Cynthiana, Kentucky. Duringthe past year, Respondent sold and shipped to pointsdirectly outside Kentucky from its Kentucky plants goodsand materials valued in excess of $50,000. Only theLexington plant is involved in this proceeding.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.11. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe Company is substantially owned by W. L. Renakerwho is also the president of the Company. Gene D. Hill isthe vice president and general manager and is the personwho is technically informed on the processes of the plant.Hill's brother was the shop foreman at Respondent untillate August when he was succeeded by Donnie Mosherwho thereafter was in charge of the plant under Hill andRenaker.Hill and Renaker divided their time between the twoplants, with no set arrangement as to when they would beat either one.The Company operates principally on a one-shift basis.Janitor Rance Grimes arrives at the plant sometime around2 or 3 a.m. and cleans up the offices and the plant andstarts coffee for the employees. The first shift starts at 7a.m. A half hour earlier than that, Pauline Bruin, who atthe time of the hearing was 60 years old, would report andplace hangers for the parts to be electroplated on the linesthat go through the plant. There are three electroplatinglines.Jeffrey Robinson, who is 18 years old, had worked forthe plant approximately 2 months before he contacted theUnion through his girl friend's father. He thereafter was intouch with Union Vice President Emanuel "Fuzz" Wil-burn, and union meetings were set up. The first meetingswere held in early August and, by August 12, 12 employeeshad signed union authorization cards. Howard Chamberssigned a card on August 8; Dave Madden, George Rioux,and Jeff Robinson signed on August 9; Robert Abney andDorcus Blakey signed on August 10; Pauline Bruin and hersister, Eula Florence, signed on August 11; Joy Broughton,Charles Colley, Troy Reffitt, and Kathryn Smedley signedauthorization cards on August 12. In the following month,Wayne D. Smot (or Smoot and hereafter Smoot) andRance Grimes signed authorization cards on September 20.As of August 12, excluding W. L. Renaker, Jr., the son ofW. L. Renaker, owner of the Company, there were 21employees at Respondent's Lexington plant in the produc-tion and maintenance unit which included truckdrivers butexcluded all office clerical employees, professional employ-ees, guards, supervisors and all other employees. Theparties stipulated both to the exclusion of W. L. Renaker,Jr., and to the appropriateness of this unit for the purposesof collective bargaining.The authorization cards were identified and there was nocontention that they were improperly signed or signedunder false pretenses. One employee, Eula Florence, latertestified that, on the day after she signed her authorizationcard, she told one employee at the Company that she reallydid not want to sign the authorization card and that thecard should be destroyed. However, she did nothingfurther than make this remark to an employee. Evenexcluding her card, which I believe should be included, theUnion as of August 12 had a majority of the employees.Thereafter, on August 28, the Union filed with theBoard's Regional Office a petition for an election whichwas given the designation Case 9-RC- 158. There was nocontention that the petition was not served on Respondent.The complaint alleges that the demand for recognition wasmade through the filing of this petition and its service onRespondent. The charge in this matter was filed thereafterand served to block any further processing of the petition.According to the undisputed testimony of George Riouxand Dorcus Blakey, in September the Company posted anotice on the bulletin board signed by Mr. Renaker whichforbade any solicitation on the premises of the Company.Neither the wording nor the fact of this posting wasdisputed by Respondent and, in fact, Respondent offeredno evidence whatsoever in regard to this notice.There being no explanation of this notice and, on its face,it being an improper no-solicitation rule, I find thatRespondent, by posting and promulgating this notice inand after September, violated Section 8(a)(1) of the Act.Respondent's defense to most of this case consistedmainly of offering testimony concerning the atmosphere inthe plant and unspecified and unattributed threats which Ifound to be no defense to the allegations charged and wereruled immaterial and irrelevant.B. The Discharge of Pauline BruinOn Friday, September 24, Rance Grimes in a conversa-tion with Don Mosher was told by Mosher that theCompany was going to fire all who signed the union cardsand that 19 employees signed the cards and only himself,Helen, and Don Partridge had not done so. Grimes saidMosher was wrong because he had not signed a card.Grimes said they argued about it and he asked Mosher ifhis brother-in-law, Troy Reffitt, had signed a card andMosher replied that he had. Grimes again said he had notsigned a union card and had been strictly for the Companysince he worked for it.Shortly after this conversation, Grimes went into thebreak room where Pauline Bruin and Eula Florence were118 PRODUCTION PLATING CO.sitting and, after some conversation about Pauline Bruinbeing afraid to speak to people, Grimes told her she wasgoing to get fired for signing a union card. He said she wentto Dorcus Blakey and asked if Blakey had told on her thatshe had signed a union card. Blakey said she had not.Bruin went out to the line and said to Foreman Mosher,"Lord, have mercy, don't fire me, I need the job. I can't getajob anywhere. I've looked everywhere."Bruin testified that she had worked for the Companyabout 4 years, attended a number of the union meetings,and signed a union authorization card on August II. Shestated that she had had a conversation with Mosher outsidethe building in which Mosher said that, if the Union got inthe plant, they would go on strike. She tried to correct hisidea and told him the procedure in order to get a union intothe plant. Mosher told her she was crazy, that, if the peoplesigned union cards, they would get fired and other peoplewould be brought in to work.Bruin testified that, at the September 20 union meeting,one of the plant employees who appeared to be against theUnion obstructed the meeting by continually interruptingspeakers with questions. During this meeting, Bruin spoketo the employees and said she had tried to give away herhalf hour extra early job of hanging racks for some 2 yearsbut nobody wanted it. She also commented in that meetingabout the acid in the plant and that she had to wash herglasses every 2 hours in order to see what she was doing.On Monday, September 27, while at work, she got sick andnauseated around 7:30 a.m. and had to go home. She triedto find Don Mosher to tell him that she could not workand, not being able to find him, she told Rance Grimes andJoy Broughton that she was going home, asked them to tellMosher, and left.Grimes testified that on that same morning he sawMosher talking to Eula Florence and later saw EulaFlorence holler something at her sister, Pauline Bruin, andthat sometime thereafter Bruin asked him where Mosherwas, saying that she was nauseated and ill, could not findMosher, and was going home. She asked him to informMosher. Grimes said that he looked for Mosher andsometime later found him and gave him Bruin's message.Broughton testified that on that morning Florence did saysomething to Bruin and that sometime later Bruin told herthat she had to go home and left and that she later toldMosher that Bruin had to leave.Around 9 a.m., Bruin felt better and called the plant andspoke to Mosher, saying she had been sick to her stomachand left because she could not work, and Mosher told hershe would have to talk to Barbara Warburton, thepersonnel manager, concerning leaving work. Bruin testi-fied she called the office several times and it was not untilaround 3 o'clock that she was able to reach Warburton.She told Warburton she was better, had stopped beingnauseated, and would be back to work in the morning.Warburton told her that Donnie Mosher had pulled hertimecard and that she no longer had a job.During her cross-examination, Bruin admitted that onthat morning her sister did holler at her and that she calledback to her sister to go take a laxative and she would feelbetter in the morning. She denied that there was anyargument between them. She denied telling BarbaraWarburton that she had left work because she was mad ather sister and denied telling this to Mosher. She also deniedtelling Mosher that she would not be back to work until hersister apologized.Respondent called her sister, Eula Florence, as a witnessand Florence testified that she had no argument with hersister on that morning. She said that Mosher, at one point,told her that her sister would not come back until sheapologized and she said she had not done anything toapologize for and not to worry about it, that her sisterwould be back on the following day. Her testimony clearlyindicates that there was no argument between them.Mosher testified that, on the morning of September 27,he was told by several people that Pauline and Eula had anargument and Pauline had left the plant. Some 2 hourslater, Pauline called and said that the two of them had anargument and she was not coming back until her sisterapologized. He said he told Pauline that he would talk toher sister about it but did not do so but went instead to theoffice and spoke to Barbara Warburton. He testified thatnothing had been said about Bruin being sick.Warburton stated that Mosher told her Bruin had calledin and said that she had left work and would not comeback until her sister apologized and that he wanted her toget hold of Renaker and Hill and tell them that Bruin hadwalked off the job. She got hold of Hill at the Cynthianaplant and repeated Mosher's statement and sometime laterRenaker or Hill called back and talked to Mosher and toldMosher to pull Pauline's timecard and Mosher did so.According to Warburton, Bruin called that afternoon,saying she would be back to work in the morning and, ifher sister opened her mouth, she would take care of her.Warburton said she told Bruin not to tell her that, but thatMr. Renaker had already had her timecard pulled and itwas in the office and that she needed to talk to Renakerand not to her. She stated she told Bruin that Renaker hadgone to the Cynthiana office and she could call him there.Vice President Hill testified that all Barbara Warburtonknew about the Bruin controversy was that they had toldMosher to pull Bruin's card. Hill's testimony, in effect,contradicts Warburton's claim that the Company wantedto discuss with Bruin why she had left the plant and theinferential claim that Bruin had not been fired. Hill statedthat he did not consider that pulling Bruin's card was thesame thing as firing Bruin because, he said, they wanted todiscuss why she had left. This would not have beencommunicated to Bruin, according to Hill, becauseWarburton would not have known it.Renaker, in turn, contradicted Hill by saying he toldWarburton to pull Bruin's card or have Mosher do itbecause he wanted to talk to Bruin before she went back towork to see what her family problem was. He stated that atone point he was told by Warburton that Bruin would callhim at the Cynthiana plant but that he never heard fromher.Renaker acknowledged that Mr. Wilburn, the Union'svice president, contacted him concerning Bruin's dischargeand testified on direct that Wilburn told him Bruin hadbeen sick and he told Wilburn that was not the informationhe had. He said Wilburn asked if the Company would takeBruin back to work, adding that, if they did so, he would119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot file a complaint. He replied to Wilburn that he still waswaiting for a call from Bruin. On cross-examination,Renaker contradicted his direct testimony, saying that,when Wilburn called him, the only thing he told Wilburnto do was to speak to his attorney.That evening, Bruin called Rance Grimes and told himshe had been fired.Bruin testified that there had been other occasions whenshe had left the plant without contacting her supervisorwhen there was an emergency or sickness and nothing hadever been said or done about it. Mosher admitted thatother employees had left the plant when they were illwithout informing him and, as long as he got word of it, nodisciplinary measures had ever been taken against employ-ees.On the following day, Grimes and Mosher began talkingabout the Union and Grimes said that if it would get theold lady (Pauline Bruin) back to work, he would talk toeverybody in the plant and try to get them to drop theUnion. Mosher said that he had not fired Bruin but thatshe was griping all the time and she and one otherindividual were not fit for anything. Mosher then said thatBruin would still have a job if she had not gone to theunion meeting and complained about hanging the racksand having to come in early.On Wednesday, September 29, Grimes spoke to Moshervery early in the morning and said that Mosher told aguard in his presence that he thought he had gotten rid ofthe union ringleaders.During his examination, Mosher was asked whether hehad ever told an employee that another employee had beendischarged because of union activity. Mosher's reply wasthat at one time Grimes asked him why he had fired Bruinand he said that he did not do so. This testimony is not adenial of either the September 28 or September 29statements concerning firing people for their union activity.While it is possible that a few words passed betweenPauline Bruin and her sister, Eula Florence, on themorning of September 27, both of them deny that there wasany argument between them. This is particularly significantwhere Eula Florence was called by Respondent in regardto an "argument" and denied that there had been any. Thetestimony of Grimes corroborates Bruin that she was sickthat morning, and I credit that she was, and for that reasonleft the plant. With the added testimony of Grimesconcerning Bruin's fear of losing her job, as demonstratedon the previous Friday, I cannot believe that she wouldhave put her job in jeopardy by threatening to remain awayfrom work because of something that occurred between hersister and herself, particularly where there appears to havebeen no such argument or occurrence as testified to byboth Bruin and Florence.The plant discipline appears to be somewhat loose, asdemonstrated by Mosher's corroboration of the testimonyof others that employees had left the plant withoutnotifying him when they had some problem and they hadnever been disciplined for doing so. When these facts arecoupled with the direct statements of Mosher to Grimesconcerning the Company's getting rid of union card signersand union adherents and that the Company had firedpeople for their union adherence, it is clear that Respon-dent's story is a thin veil to cover its discharge of Bruin forher union activity.I conclude and find that Respondent violated Section8(a)(3) and (1) of the Act by its discharge of Pauline Bruin.I further find and conclude that Respondent violatedSection 8(a)(1) of the Act by Mosher's statements toGrimes concerning the discharge of employees for theirunion support or adherence.C. Other 8(a)(1) Violations in September andOctober1. Jeffrey Robinson testified that, prior to the meetingof September 20, Supervisor Donnie Mosher asked himwhat time the union meeting was and where it was to beheld, and he pretended that he did not know and said hewould like to know so that he could go himself.When he testified, Mosher was read a complaintallegation as to whether he had interrogated an employeeconcerning the location of a union meeting and he said hedid not. Asked whether he had heard the testimony ofRobinson and if anything like that happened, he answered,"Not that I can remember."This is at best a quasi-denial of Robinson's testimony.Robinson appeared to be a more credible witness thanMosher. A number of things Mosher testified to were flatlycontradicted by the testimony of others. Robinson is ayoung man, unsophisticated, and with a limited education.He appeared to make an earnest effort to recall and givehis testimony without embellishment and without regard asto whether the testimony was favorable to him or not.Mosher was not straightforward in his answers. Elicitingdenials to complaint allegations rather than to specifictestimony does not inspire confidence in such qualifieddenials. The answer of "not that I can remember" is not, Ifeel, a proper or adequate denial of the specific testimonythat Robinson gave.I credit Robinson's version of the occurrence andaccordingly find and conclude that Robinson, throughMosher's questioning of Robinson as to where and when aunion meeting was to be held, engaged in unlawfulinterrogation in violation of Section 8(a)( ) of the Act.2. Rance Grimes testified, as noted above, that Mosherstated he knew the names of all the employees who hadsigned union cards. Dorcus Blakey similarly testified thatMosher said in her presence that Gene Hill had a list ofeverybody that signed union cards and they were going tobe fired.Mosher was asked on direct examination, after beingread complaint paragraphs 5(a)(i) and (iii), if he knewanything about those things happening and he said no.Mosher was not asked about the testimony of Grimes andBlakey recited above, so that all he denied was thecomplaint allegations rather than the factual testimony ofthe individuals. Mosher said that on one occasion he hadtalked to Rance Grimes and told Grimes he knew who hadsigned the cards and that Grimes said yes, he did too,because the people had told him. Mosher said that wasabout all that he said concerning the subject. This answerappears to be at least partial confirmation of Grimes'testimony and, in essence, confirms the testimony of120 PRODUCTION PLATING CO.Blakey and supports the complaint allegation of creatingan impression of surveillance.I conclude and find that Respondent, by the statementsand questioning of Donnie Mosher set forth above,violated Section 8(a)(1) of the Act by informing employeesthat Respondent knew of the identity of employees whohad signed union authorization cards, thereby creating animpression that its employees' union activities were undersurveillance.3. Grimes testified that sometime in October he heardMosher say that he was going to work the employeesovertime to keep them from going to a union meetingwhich was supposed to be held that evening. Joy Brough-ton corroborated this testimony by stating that she heardMosher say that he was going to make the employees workovertime so that they could not attend a union meeting.Again, on direct examination, Respondent's counsel readcomplaint paragraph 5(a)(vii) to Mosher and asked if heknew anything about it, and Mosher replied no. Moshersaid he asked people to work overtime because a customercalled in that afternoon and wanted his parts put on aplane that evening and further said that the Company doesnot force overtime on employees and therefore he did notmake people work overtime to keep them from the unionmeeting.This answer talks around the complaint allegation andthe testimony of Grimes and Broughton and does notanswer the specific allegation that Mosher threatened thathe would make employees work overtime to miss the unionmeeting. The question is whether he made such a threat,not whether he tried to enforce it. The answers whichMosher gave to the questions propounded to him did notanswer the specific allegation or the testimony.I therefore conclude and find that Respondent, throughDonnie Mosher, threatened to make employees workovertime in order to have them miss a union meeting andthat this threat interfered or tended to interfere withemployees' Section 7 rights and thereby violated Section8(a)(1) of the Act.4. Wayne Smoot stated that, about a week before hesigned his union authorization card in latter September,Donnie Mosher told him in the breakroom about 7 a.m.that he could get fired if he voted for the Union.On his direct examination, Mosher was asked whether hetold an employee, again in the language of the complaint, ifhe threatened to discharge an employee if the employeesupported the Union. He replied he did not say anything toMr. Smoot about that and had never talked to Smootabout the Union.Smoot was an individual who apparently did not supportthe Union when it started since he did not sign hisauthorization card until September 20. Smoot did notappear to have anything to gain by telling an untruth and,although his testimony was a bit hesitant and he was stillemployed by Respondent, he appeared to make an effort tostate just what had occurred. Cross-examination did notshake his testimony.Mosher acknowledged that word of union meetings andwho had signed the union cards leaked to him but ratherunconvincingly stated that he was not interested in suchinformation and that there had been a number of meetingsbefore the Company told him that a petition had beenfiled. Actually, most of the meetings took place after thefiling of the petition. Mosher sought to deny what hethought were violations of the Act while admitting facts hefelt were not violative. Mosher was not a credible witnessand the testimony elicited from him did not serve to makehim appear credible. In this instance, I credit Smoot andfind that Mosher did threaten Smoot as he had threatenedothers.I therefore conclude and find that Respondent violatedSection 8(aXI) of the Act by Mosher's threat that anemployee could be fired for voting for the Union.D. The Unlawful Discharges of Robinson andChambersRobinson and Chambers worked together on a phos-phate plating line. On occasions oil would get into thephosphate tank and the parts which were to be electro-plated would not coat and it was then necessary to stop theline, drain the tank, add new chemicals, and reheat thetank, which would take anywhere from a half day to a day.Chambers had injured his back at the plant several weeksbefore mid-October, had been in the hospital, and had fileda workmen's compensation claim. A doctor had allowedhim to return to the plant with instructions that he was tobe given light work. The Company put him on hangingracks but Chambers complained that was harder than hisregular job and he was put back on the phosphate line. Hewas on the line only 1 or 2 days before the line hadproblems with oil in the tank on October 13. Chambers andRobinson were laid off temporarily on that date. Thecomplaint alleges that the layoffs violated the Act as well asthe subsequent discharges.Respondent produced testimony that this was the thirdplating line to have problems within a few days. GeneralManager Hill testified that the two other nickel lines wereshut down that week. An electric hoist on one line caughtfire and burned and the line had to be shut down until theycould get a new hoist, and the operator, George Rioux, wastransferred to another job. The electrolysis nickel line,where Calley worked, caught fire, the line was closed down,and he was placed on other work. When, thereafter, thephosphate line had to be shut down because of oil in thetank, Respondent did not have any other jobs to which totransfer Robinson and Chambers because they were afraidof Chambers' back injury and they had already put Riouxand Calley on other jobs. According to other testimony, theperson for whom Respondent was doing the plating hadchanged the lubricant used to coat parts and the cleanersRespondent was using on the phosphate line were notremoving the oil. It took Respondent a day or two todiscover this and make changes in the chemical cleaners toremove the oil and start the phosphate line back up.Mosher and Hill worked on that line, with Mosher doingmost of the work on an experimental basis. When theyfinally got the line back into operation, Robinson wascalled back to work and by that time Chambers had beendischarged. Robinson worked on the line until his dis-charge in January 1977.Respondent offered testimony that after their layoffsChambers and Robinson complained about the layoffs and121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere given layoff slips. There is no indication that thereasons for the layoff were explained to them and, becausethey had not previously been laid off when the tank had tobe changed, they became suspicious of the reason for thelayoff, believing that it was tied to their union activity inlight of the remarks Mosher had made in the plant. Whilethere is room for suspicion in these circumstances, theunrebutted facts about the plating lines make sense and Icannot find that the layoffs in these circumstances werediscriminatory.On payday, I or 2 days later, Chambers went to the plantto get his pay and walked through the plant carrying apetition which he asked a number of people to sign. Hestated he got the petition from the State and it concernedfumes from the plant which he said affected the employeesin the plant as well as those who lived in a nearby trailercourt. Chambers asked Barbara Warburton to sign thepetition but she declined, stating that it did not affect her.Warburtori told Hill and Renaker about this petition.Chambers was asked on cross-examination whether hehad made any threats to Mosher on that date and denieddoing so or saying that he would meet Mosher outside. Hefurther denied making any threats to a person namedMadden, saying that he was not even sure who Maddenwas.Mosher testified that when Chambers came into theplant that day he acted as though he was mad but addedthat apparently a lot of people were mad at him. Notidentifying it as the same day but indicating it was afterChambers had been laid off, Mosher said that, on oneoccasion when Chambers was going through the plant,Chambers said something to him, that he would speak toMosher in the parking lot. Mosher then changed thestatement to "I will meet you in the parking lot." Aftersome additional pointed direct questioning, Mosher saidthat Chambers acted like he was mad. When Mosher leftwork, he did not see Chambers in the parking lot and didnot look for him. Madden was not produced by Respon-dent and accordingly there was no direct testimony aboutany alleged threat supposedly made by Chambers.Jerry Sellers, Respondent's truckdriver who was opposedto the Union and to some extent disrupted a union meetingwith a series of questions, was produced by Respondentand testified, among other things, to some parts beingthrown in the plant. Respondent's counsel stated that anindividual named Abney was being harassed by parts beingthrown at him by Robinson and Chambers aroundOctober 20, because they did not know Abney's positionregarding the Union. This allegation strains credulitybecause on that date Robinson was on layoff andChambers had been discharged and further because Abneyhad signed a union authorization card on August 10 and,with Robinson and Chambers as the principal unionprotagonists, they would have known that fact. Sellerstestified that he wrote a complaint to the Company becauseRobinson and Chambers were harassing Abney but headmitted that Abney never said anything to him. Finally,Sellers admitted that what he said he observed could beconsidered a bit of horseplay.Chambers received the following letter from Respon-dent:October 19, 1976Dear Mr. Chambers,Because of process failure on the phosphate linecausing a reduction in our production capacity andworkload, and your refusal to work on the racks, it wasnecessary to place you on layoff status Wednesday,October 13, 1976. Since that time you have returned tothe plant without permission or recall, and it has beenbrought to our attention that you have, and continue toverbally threaten physical violence against certainemployees of the Company. We cannot, and will nottolerate the behavior of anyone who threatens thesafety and well being of our employees; consequently,we have no other choice but to terminate youremployment with the Company effective immediately.Yours truly,Production Plating Inc./s/ W. L. Renaker/s/ Gene D. HillChambers specifically denied threatening Abney, Mad-den, or anyone else in the plant or engaging in any physicalviolence against any of the employees or that anythingother than cigarette butts had been thrown.Robinson worked steadily and, according to the Compa-ny, did a good job until January. Robinson said he was offsick a few days during January and later, on January 25and 26, was not at work because his car would not start dueto the severe cold weather. He reported back on January 27and worked a half day before he was discharged. Robinsontestified that, while he was off, he attempted to call theCompany but was given the telephone number of theCynthiana plant. When questioned about reading thetelephone book to determine the proper number, he statedthat he was unable to do so and indicated that he haddifficulties with reading and repeated that, when he calledinformation for the number, he was given only the numberof the Cynthiana plant.Respondent has an employee's information sheet whichgives company policies; number 5 states, "If you are absentfor work for a period of two days without reporting to themain office, you must contact the office before you returnto work."Robinson testified that he had been absent for periods of2 days prior to that time and nothing was ever said to himwhen he returned to work. When he was discharged, hethought he was being laid off because all that Mosher saidto him was they were going to have to let him go. As he wasleaving, Mosher added that he was being let go because hedid not come in for 2 days in a row and did not call in.Mosher stated that Robinson was discharged for takingoff 2 days and not calling in. He stated that, when he talkedto Robinson on the morning of January 27, Robinson saidthat he was sick. Mosher said he asked for a doctor'sstatement and Robinson said he did not go to a doctor andtherefore had no statement; that he had tried to call himbut could not find the number and did not get the proper122 PRODUCTION PLATING CO.number from the information operator. Mosher stated thatRobinson was let go for absenteeism, which he said was forbeing off those 2 days without calling in.Hill testified that after Chambers and Robinson hadbeen laid off it came to the Company's attention thatChambers had been creating problems, such as throwingparts at Robert Abney and interfering with his work. Hefurther indicated that Chambers said something to Renak-er and they decided it was desirable to terminate him. Inregard to Robinson, Hill stated that he was dischargedafter he did not report on January 25 and 26 and that hewas discharged because of absenteeism and his refusal orinability to call in. In regard to the company rule, Hillstated the company rule is that if anyone is absent 2 dayswithout notifying the Company the employee is liable fordischarge and that the Company had used this reason intheir unemployment hearings. His statement of the rule is amisstatement.Renaker testified that, after Chambers and Robinsonhad asked for a layoff slip, Chambers asked if it had anyeffect on his insurance and he replied that it did not. Hesaid that Chambers said something about taking the slip tohis lawyer and afterwards said something about "there willbe a matter, I'll have to take care of you." Whether this wasmeant to be any version of a threat is unclear fromRenaker's testimony. Renaker was questioned furtherabout it and said that Chambers had said something aboutgiving the paper to his attorney and that someone would bearound to see Renaker about it, to take care. Renakeroffered secondhand testimony as to a threat regardingDave Madden but did not place it in any time sequenceand Madden was never called to testify nor was hisabsence explained. Renaker acknowledged that it had beenreported to him and Hill by Warburton that Chambers hada petition in the plant.In regard to Robinson, Renaker stated that he and Hilldecided to terminate Robinson. They called the foremanand told him to do so because Robinson had been off 2days, had a poor record, and had no excuse for the 2 days.Respondent admitted that its work schedule was cut inJanuary because of the severe cold and that Robinson hadbeen a good worker and had a good record until January.Renaker's testimony regarding Robinson makes itapparent that he and Hill were keeping close watch onRobinson since he says he knew that Robinson had missedwork on January 25, and on January 26 he and Hilldiscussed it and called on January 27 to find out whetherRobinson was there or not. No reason is given for this closewatch.Respondent's reasons for the layoffs on October 13appear to be valid and, although there might be somesuspicion due to the fact that in previous times the line hadbeen restarted within a matter of hours, the reasons givenby Respondent for the difference this time make sense andare not contradicted by General Counsel. I thereforeconclude that the suspensions were proper and dismissthose allegations of the complaint. I reach the oppositeconclusion as to the discharges, however. From histestimony, it appears that Sellers was antagonistic towardthe Union and toward Robinson and Chambers. Inaddition to any union sentiments and actions of Robinsonand Chambers (and apparently they did most of thesolicitation of employees), it appears that Respondentwould have been further angered by Chambers' bringinginto the plant a petition concerning the plant's productionof fumes and asking plant employees to sign it. Thecombination of these two things are what I find broughtRespondent to the point where it discharged Chambers.The question of any threats by Chambers was notdemonstrated by the evidence produced by Respondent.Chambers was never faced by Respondent with any suchallegations or asked to explain any of his remarks which,Respondent says, it considered as threats to its employees.Similarly, Respondent's action in discharging Robinson forbeing out 2 days and then reporting back to workcontravenes the language of its own rule. The rule, which isstated as a company policy, does not indicate thatemployees are subject to disciplinary action but only thatthey should report if they are absent without notice for aperiod of 2 days. Robinson did go back to work after thisabsence in the same manner as he had done on previousoccasions and nothing was said to him and he immediatelystarted to work and worked for half a day. This could onlybe considered by Robinson and other employees asagreeable to Respondent. The rule had been understood bythe employees who testified to mean that "if you are absentfor 2 days, you must call in on the third day or be back atwork on the third day." This is the practice that theyfollowed without any disciplinary action being takenagainst any of the employees prior to that time. Robinsonwas only following company practice.I conclude and find that Respondent violated Section8(a)(1) and (3) of the Act by its discharges of HowardChambers on October 19, 1976, and of Jeffrey Robinsonon January 27, 1977, and that Respondent's assertedreasons for discharge are pretextual.E. The Refisal To BargainAs was demonstrated, supra, the Union had a clearmajority of the employees in an appropriate productionand maintenance unit on August 12, which majoritycontinued thereafter through the Union's filing its petitionand Respondent's receipt of a copy of it. That petition,was, in effect, a demand by the Union for recognition andbargaining by the Respondent in an appropriate unit.Respondent did not reply except that Respondent, by its8(aXl) and (3) violations set forth above, clearly showedthe Union and its employees that it rejected the principle ofcollective bargaining. Both on the basis of this rejection ofthe principle and refusal to respond to the Union and theunilateral promulgation and enforcement of an invalid no-solicitation rule, all of which I find constitutes a violationof Section 8(aX5), and on the basis of the severe violationsof Section 8(aXl) and (3), I find it is necessary that an8(a)(5) bargaining order be issued to remedy the violationsin this matter.[II. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section I1,above, occurring in connection with Respondent's business123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations as set forth above in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent violated Section 8(aX5)and (1) of the Act by refusing to recognize the Union as theemployees' collective-bargaining representative and refus-ing to meet and negotiate with the Union and, further, byunilaterally promulgating and implementing an invalid no-solicitation rule, it is recommended that such rule berescinded and withdrawn and that Respondent cease anddesist from refusing to recognize, meet and bargain withthe Union as the bargaining representative of its produc-tion and maintenance unit employees in the unit heretoforefound appropriate.Having further found that Respondent discriminatorilyterminated Pauline Bruin on September 27, 1976, andHoward Chambers on October 19, 1976, and JeffreyRobinson on January 27, 1977, because of their actual orsuspected union sympathies and activities or their concert-ed activities, I recommend that Respondent offer themimmediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions without prejudice to any seniority orother rights and privileges they may enjoy. Respondentshall make them whole for any loss of pay they may havesuffered by reason of the discrimination against them, bypayment to them of a sum equal to that which each wouldhave received as wages from the date of their dischargesuntil they are fully reinstated, less any net interim earnings.Backpay is to be computed on a quarterly basis in themanner established by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest at the rate of6 percent per annum to be computed in the manner setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962). I further recommend that Respondent, uponrequest, make available to the Board payroll and otherrecords to facilitate checking the amounts of backpay andany other rights due Pauline Bruin, Howard Chambers,and Jeffrey Robinson.Respondent also engaged in interrogation of its employ-ees concerning the location of a union meeting; created inits employees' minds an impression that it was surveillingtheir union activities by informing employees it knewwhich employees had signed union authorization cards andby threatening to make employees work overtime toprevent their attending a scheduled union meeting;threatened to discharge employees if they supported theUnion and informed employees that union supporters hadbeen discharged; and promulgated and enforced a discrim-inatory rule prohibiting solicitation on its premises, and Irecommend that Respondent be ordered to cease anddesist from violating the Act in the same or in any othermanner.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1. Production Plating Company of Lexington, Ken-tucky, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Respondent in its Lexington, Kentucky,location including truckdrivers, but excluding office cleri-cal employees, professional employees, guards and allother employees and supervisors as defined by the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. On and after August 12, 1976, and at all timesmaterial since then, the Union has represented a majorityof the employees in the appropriate unit and has been theexclusive representative of the unit employees for thepurposes of collective bargaining.5. By refusing, on and after August 28, 1976, torecognize, meet, and bargain with the Union as theexclusive representative of its production and maintenanceunit employees, and by unilaterally promulgating andenforcing, in September 1976, a discriminatory rule,Respondent violated Section 8(a)(1) of the Act.6. By discriminatorily discharging Pauline Bruin onSeptember 27, 1976, Howard Chambers on October 19,1976, and Jeffrey Robinson on January 27, 1977, and notthereafter reinstating them to their positions because oftheir actual and suspected union sympathies and activitiesand concerted activities, Respondent engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.7. Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and 2(6) and (7) of the Act by:(a) Interrogating employees concerning the location of aunion meeting.(b) Creating an impression of surveillance of employees'union activities by informing employees that it knew whichemployees had signed union authorization cards and bythreatening to make employees work overtime to preventtheir attending a scheduled union meeting.(c) Threatening to discharge employees if they supportedthe Union.(d) Informing employees that it had discharged unionsupporters.(e) Promulgating and enforcing a discriminatory no-solicitation rule.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:124 PRODUCTION PLATING CO.ORDER2Respondent, Production Plating Company of Lexington,Kentucky, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively in violation ofSection 8(a)(5) and (1) of the Act with Metal Polishers,Buffers, Platers and Allied Workers International Union,AFL-CIO, as the exclusive representative of its employeesin its production and maintenance unit.(b) Discharging and refusing to reinstate employees inorder to discourage employees from being or becomingunion members or supporting the Union or for engaging inconcerted activities.(c) Interrogating employees concerning the location of aunion meeting.(d) Creating an impression of surveillance of employees'union activities by informing employees that it knew whichemployees had signed union authorization cards and bythreatening to make employees work overtime to preventtheir attending a scheduled union meeting.(e) Threatening to discharge employees if they supportedthe Union.(f) Informing employees that it had discharged unionsupporters.(g) Promulgating and enforcing a discriminatory no-solicitation rule.(h) In the same or any other manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist Metal Polishers, Buffers, Platers andAllied Workers International Union, AFL-CIO, to bargaincollectively with representatives of their own choosing, andto engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Upon request, recognize, meet, and bargain with theUnion as the exclusive representative of its employees inthe above appropriate unit and, if an understanding isreached, embody such in a written signed contract.(b) Offer to Pauline Bruin, Howard Chambers, andJeffrey Robinson reinstatement in accordance with therecommendations set forth in the section of this Decisionentitled "The Remedy."(c) Make Pauline Bruin, Howard Chambers, and JeffreyRobinson whole for any loss they may have suffered byreason of Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords and reports, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay andthe rights and privileges due Pauline Bruin, HowardChambers, and Jeffrey Robinson as set forth in the sectionof this Decision entitled "The Remedy."(e) Post at its Lexington, Kentucky, plant copies of theattached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that complaint allegations5(a)(ii) and (v) and 9 be dismissed.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Courts of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."125